J-S75013-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ROCK CITY ACQUISITION AND                     IN THE SUPERIOR COURT
    DEVELOPMENT CORPORATION                          OF PENNSYLVANIA

                             Appellee

                        v.

    TAMARA F. MARSHALL AND MIRROR
    IMAGE UNISEX SALON, LLC

                             Appellants               No. 795 WDA 2019


                  Appeal from the Order Entered April 29, 2019
               In the Court of Common Pleas of Allegheny County
                       Civil Division at No: GD-18-008688


BEFORE: STABILE, KUNSELMAN, and PELLEGRINI,* JJ.

MEMORANDUM BY STABILE, J.:                            FILED APRIL 24, 2020

        Appellants, Tamara F. Marshall (“Marshall”) and Mirror Image Unisex

Salon, LLC (collectively “Appellants”), appeal from the April 29, 2019 order

entered by the Honorable Patrick M. Connelly of the Court of Common Pleas

of Allegheny County. The order granted permission to Appellee, Rock City

Acquisition and Development Corporation (“Rock City”), to execute on two

bank accounts bearing the name of Mirror Image Cuts and Styles (“Cuts and

Styles”). Appellants argue the trial court erred and abused its discretion by

enjoining and freezing Cuts and Styles’ accounts because Cuts and Styles was




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S75013-19


not a named defendant in the action initiated by Rock City. Following review,

we affirm.

       From our review of the record, we observe that Marshall and her

business partner, Cobbs, entered into a five-year lease in 2009 with Munhall

Properties for the premises at which Marshall and Cobbs operated a hair salon.

The lease included a confession of judgments clause.

       In 2014, Mirror Image Unisex Salon, LLC, entered into a five-year lease

extension for the premises with Munhall Properties’ successor in interest,

Intracor. Mirror Image Unisex Salon, LLC, was identified as the sole tenant

and Marshall and Cobbs were removed as tenants. Intracor subsequently sold

the property to Rock City. In 2018, Rock City confessed judgment against

Appellants for delinquent rent.

       In his Rule 1925 opinion, Judge Connelly explained:

       This case originated on a complaint for confession of judgment
       filed by [Rock City] regarding unpaid rent on a commercial lease
       for a hair salon. [Appellants] filed a responsive pleading in the
       form of a petition to strike and/or open judgment.[1]

       On March 29, 2019, the Hon. John T. McVay, Jr. entered judgment
       against [Appellants] for $12,391.49 plus attorneys’ fees and
       immediate possession.

       [Rock City] then filed a motion for permission to execute on
       [Appellants’] bank account. On April 29, 2019, this court entered
       an order permitting PNC Bank, NA to freeze funds in certain
____________________________________________


1 In Appellants’ petition to open or strike the judgment, Marshall represented
that she is a shareholder in Mirror Image Unisex Salon, LLC. Petition to Strike
Off or Open, 8/7/18, at ¶¶ 1-2.



                                           -2-
J-S75013-19


       accounts owned by [Cuts and Styles]. Said order is the subject of
       [Appellants’] appeal.

       After this court’s order was entered, the parties went back to court
       before the Hon. Donald R. Walko, Jr. Judge Walko entered an
       order limiting the amount of the frozen funds to $17,367.65,
       which represents the sum of the judgment entered on March 29,
       2019, plus attorneys’ fees in the amount of $4,076.25.

       It is the court’s understanding that this latter order was the
       subject of a motion to dismiss the present appeal, in which [Rock
       City] argued that such order has rendered this court’s order moot.
       It is the court’s understanding that the Superior Court denied that
       motion without prejudice.[2]

Trial Court Opinion, 9/11/19, at 2-3 (some capitalization omitted).

       In this appeal, Appellants ask us to consider one issue:

       Whether the trial court erred as a matter of law and abused its
       discretion by permitting [Rock City] to enforce a judgment against
       [Appellants] by enjoining and freezing the bank accounts of a 3 rd
       party entity which was not a named defendant and unrelated to
       the litigation based on the evidence in the records.

Appellants’ Brief at 6.3

       We first note that when we review the grant or denial of supplementary

relieve in aid of execution, “this Court’s review is limited to determining

whether the trial court abused its discretion.” MacHarg v. MacHarg, 151



____________________________________________


2By order entered August 15, 2019, we denied the motion to dismiss without
prejudice to Rock City’s right to reassert it before this panel. Rock City has
not raised it in its brief.

3 While Appellants preserved this issue by raising it in their Rule 1925(b)
statement of errors complained of on appeal, we remind counsel for Appellants
of the requirement to append a copy of the Rule 1925 statement to the
appellate brief. See Pa.R.A.P. 2111(a)(11) and (d).

                                           -3-
J-S75013-19


A.3d 187, 190 (Pa. Super. 2016) (quoting Marshall Ruby and Sons v. Delta

Min. Co., 702 A.2d 860, 862 (Pa. Super. 1997)).

      As reflected above, after Rock City confessed judgment, Appellants filed

a petition to strike off or open the judgment. Appellants attached copies of

several cancelled checks as an exhibit to that petition to demonstrate the rent

had been paid. The checks were payable to Rock City during the period from

December 19, 2015 through May 19, 2018.          All of the checks were made

payable to Rock City on PNC accounts in the name of Cuts and Styles. As the

trial court explained,

      The court acknowledges that the name on these accounts is
      different than [Appellant’s] name “Mirror Image Unisex Salon,
      LLC.” However, [Rock City] believed these accounts to be owned
      by the party or parties responsible under the lease, and liable for
      the judgment entered on March 29, 2019. [It was Appellants]
      who originally introduced these documents by attaching them to
      their pleading, stating at Paragraph 59 that “proof of the payment
      for all of 2016 and 2017 are attached to the petition as exhibit
      10.”

      Pursuant to the Pennsylvania Department of State’s Bureau of
      Corporations website, “Mirror Images Cuts and Styles” is not an
      entity but rather is a fictitious name. Its address is . . . the
      address of the premises that are the subject of the lease in the
      case. The fictitious name is granted to [Marshall at the same
      address indicated in the December 30, 2009 lease. Marshall]
      signed that lease in her individual capacity.

      [Appellant] “Mirror Image Unisex Salon, LLC” is a separate legal
      entity. It is an active Pennsylvania limited liability company with
      an address [that is the address of the leased premises].

      Under the Fictitious Names Act, the registering of a fictitious name
      does not create a legal entity. In fact, any one may use the same
      business name as a person who has already registered a fictitious
      name. 54 Pa.C.S.A. § 303(d). The holder of a fictitious name is

                                     -4-
J-S75013-19


      prohibited from using the term “limited” and may not use the
      same name as that of a legal entity. Registering a fictitious name
      imparts no rights other than the conducting of business under that
      name. 54 Pa.C.S.A. § 332(a).

      Although [Appellants] reference “Mirror Images Cuts and Styles,
      LLC” in their statement of matters complained of [on] appeal, we
      have no evidence of such an entity in the Commonwealth.
      Moreover, the bank accounts executed upon did not carry that
      name.

      Thus, in executing on the bank accounts of “Mirror Image Cuts
      and Styles,” [Rock City] has done no more than execute on the
      alter ego of Tamara Marshall. Tamara Marshall is a named
      defendant who has a judgment against her by virtue of Judge
      McKay’s order. [Rock City] did not execute against a separate
      entity not named in the case.

Trial Court Opinion, 9/11/19, at 4-6 (some capitalization omitted).

      In the argument section of their brief, the only legal authority

Appellants cite is Dubrey v. Izaguirre, 685 A.2d 1391 (Pa. Super. 1996),

which Appellants offer in support of their position that a court must have

jurisdiction over a party in order to enter judgment against that party. While

that may be an accurate statement of the law, Appellants fail to appreciate

that judgment was not entered against Cuts and Styles but, rather, was

entered against Marshall and Mirror Image Unisex Salon, LLC., parties over

whom the trial court had jurisdiction. Marshall did not appeal from the denial

of her petition to open judgment, or more specifically appeal that she was not

a proper party to the confession. Therefore, the appeal issue presently before

this Court only concerns Rock City’s attempts to execute on the judgment.




                                    -5-
J-S75013-19


      Appellants have not offered any legal support for their contention that

the trial court abused its discretion in enjoining and freezing the accounts

bearing the fictitious name of Marshall’s alter ego, Cuts and Styles. As this

Court has observed, and as the trial court recognized, “The use of a fictitious

name does not create a separate legal entity, but is merely descriptive of a

person or corporation who does business under another name.” Burlington

Coat Factory of Pennsylvania, LLC v. Grace Const. Management Co.,

LLC, 126 A.3d 1010, 1024 (Pa. Super. 2015) (citations omitted). Cuts and

Styles is not a distinct legal entity but is a fictitious licensed trade name

registered by Marshall and the name on the checks remitted to Rock City for

payment of rent and other charges due under the lease with Mirror Image

Unisex Salon, LLC.

      We discern no abuse of discretion in the trial court’s ruling.   Therefore,

we shall affirm the April 29, 2019 order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/2020




                                      -6-
J-S75013-19




              -7-